DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/30/2022 has been entered.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Arguments
Claims 1, 3 are amended in the reply filed on 06/30/2022; claim 2 is cancelled; claims 4, 8 were cancelled; claim 11 was withdrawn. 
Applicant’s arguments regarding amendments with respect to the pending claims have been considered but are moot because the arguments based on the amendments do not apply to the current rejection.  The amendments in the claims are rejected by newly applied prior art reference Samir in addition to previously relied on references below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 9, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5,855,675 to Doering in view of US 2012/0111427 to Nozawa, US 2012/0064717 to “Kato,” US 2006/0257243 to Moriya, US 2010/0212834 to “Kitani,” US 20090151872 to Samir.  
Claim 1: Doering discloses a film forming apparatus for forming a predetermined film on a substrate, comprising: a processing container (204/203 [processing chamber/base chamber], Fig. 2D/2E) configured to be capable of being depressurized (col. 6, lines 54-65, col. 7, lines 1-10); a stage (215 [pedestal assembly]) provided inside the processing container (204/203) and configured to place the substrate (219 [wafer]) thereon (col. 7, lines 25-35); and a housing body (211/213) provided below the processing container (204/203) and communicating with an exhaust port (port of 210) provided in a bottom portion of the processing container (bottom of 204/203), wherein the housing body (211/213) includes a housing section (211 [upper cylindrical housing]) configured to house a support member of the stage  (shaft of 215), and a manifold section (213 [side outlet]) provided on a side of the housing section (211) and opened toward the housing section (see Fig. 2B, 2D), wherein the housing section (211) includes an inlet (top of 211) and an outlet (left opening of 211, where it meets 213), wherein the manifold section (213) is in communication with an exhaust device (vacuum pumping system [not shown but disclosed in col. 7, lines 1-5) and includes an inlet (right opening of 213, where it meets 211) and outlet (bottom left opening of 213) having an opening end portion (bottom left opening of 213); 
Doering discloses wherein an exhaust space (space under 224 [upper structure], Fig. 2D) is formed at a side of a lower surface of the stage (see Fig. 2D) inside the processing container (inside 204/203), and atmosphere above the stage flows into the exhaust space along a peripheral portion of the stage (see col. 8, lines 58-65), and wherein a horizontal cross-sectional area of the housing section (cross-section of 211) is smaller than a horizontal cross-sectional area of the exhaust space (cross-section of space under 224, see Fig. 2D).
However Doering is silent on what kind of materials into which a film-forming raw material gas generated by vaporizing a liquid raw material or a solid raw material is introduced; and a cross-sectional area of an inlet of the housing section is smaller than a cross-sectional area of an inlet of the manifold section; (claim 10) wherein the film-forming raw material gas is a gas obtained by sublimating ruthenium.
Nozawa discloses that the plasma processing apparatus can get smaller (which renders an inlet of the housing section 15 [first exhaust path] necessarily getting smaller as well, para. [0091, 0088]) a cross-sectional area of an inlet of a housing section (15, Fig. 1) while the area of the manifold section (17 [third exhaust path]) can be increased (para. [0091]) which reads on an inlet of the housing section is smaller than a cross-sectional area of an inlet of the manifold section, for the purpose of reducing contamination due to deposition thereby improving maintenance (para. [0091]).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the inlet sizing requirements as taught by Nozawa with motivation to reduce contamination due to deposition thereby improving maintenance.
Kato discloses a film-forming raw material gas generated by vaporizing a liquid raw material or a solid raw material (S [ruthenium carbonyl], Fig. 16) is introduced (para. [0079]); (claim 10) wherein the film-forming raw material gas is a gas obtained by sublimating ruthenium (para. [0079]), for the purpose of forming CVD-Ru, a film for manufacturing semiconductor devices (para. [0002]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the material gas from solid material which is ruthenium carbonyl as taught by Kato with motivation to form CVD-Ru, a film for manufacturing semiconductor devices.
The apparatus of Doering in view of Nozawa and Kato does not disclose an APC valve capable of regulating an internal pressure of the processing container; wherein the APC valve is provided in an outlet of the manifold section. 
Moriya discloses an APC valve (17 [APC valve], Fig. 1) capable of regulating an internal pressure of the processing container (11 [chamber], para. [0162]); wherein the APC valve (17) is provided in an outlet of the manifold section (outlet of 16 [exhaust manifold]), for the purpose of controlling the pressure in the chamber in pressure reduction of the chamber (para. [0162]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the APC valve and configuration as taught by Moriya with motivation to control the pressure in the chamber in pressure reduction of the chamber.
The apparatus of Doering in view of Nozawa, Kato, and Moriya does not disclose wherein a volume of the manifold section is equal to or larger than a volume of the housing section.
Kitani discloses wherein a volume of the manifold section (volume of 29 [exhaust duct], Fig. 1) appears to be equal to or larger than a volume of the housing section (volume below 4 [stage] inside 19 [processing chamber]), for the purpose of improving an exhaust efficiency or maintenance workability (para. [0044]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the volume requirements as taught by Kitani with motivation to improve an exhaust efficiency or maintenance workability.
The apparatus of Doering in view of Nozawa, Kato, Moriya, Kitani does not disclose wherein the opening end portion of the outlet of the manifold section is located inward of the inlet of the housing section in a plan view. 
Samir discloses wherein an opening end portion of the outlet of the manifold section (bottom of 920 [pump cavity], Fig. 10) is located inward of the inlet of the housing section (inlet of 910 [process cavity]) in a view (see Fig. 10 below) for the purpose of enlarging a pumping area below a processing cavity to produce a chamber with high conductance while maintaining the small size of the processing cavity (para. [0009]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the overlap/undercut configuration as taught by Samir with motivation to enlarge a pumping area below a processing cavity to produce a chamber with high conductance while maintaining the small size of the processing cavity.

    PNG
    media_image1.png
    468
    531
    media_image1.png
    Greyscale

Samir, Fig. 10.
Claim 2: (Cancelled).
Claim 9: The apparatus of Doering in view of Nozawa, Kato, Moriya, Kitani, Samir discloses wherein the inlet of the housing section (inlet of 211, Fig. 2D) has a non-true circular shape (see Fig. 2C/2D where 211 is not a complete circle due to 213 connection), and includes an enlarged opening portion defined at a side of the manifold section (opening where 213 and 211 meet).
Claim 3, 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doering in view of Nozawa, Kato, Moriya, Kitani, Samir as applied to claims 1, 9, 10 above, and further in view of US 6,402,848 to “Horiguchi.”
Claim 3: The apparatus of Doering in view of Nozawa, Kato, Moriya, Kitani, Samir does not disclose wherein the horizontal cross-sectional area of the housing section is 50% or less of the horizontal cross-sectional area of the exhaust space in terms of a cross-sectional area ratio.
Horiguchi discloses wherein the horizontal cross-sectional area of the housing section (cross-section of 51B [restriction space] of portion of 51B/52, Fig. 1) appears to be 50% or less of the horizontal cross-sectional area of the exhaust space (space above 52) in terms of a cross-sectional area ratio (see col. 5, lines 1-30) for the purpose of uniformly evacuating the process chamber (col. 5, lines 30-48). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the area requirements as taught by Horiguchi with motivation to uniformly evacuate the process chamber. 
Claim 5: The apparatus of Doering in view of Nozawa, Kato, Horiguchi and Moriya discloses wherein the inlet of the housing section (inlet of 211, Fig. 2D) has a non-true circular shape (see Fig. 2C/2D where 211 is not a complete circle due to 213 connection), and includes an enlarged opening portion defined at a side of the manifold section (opening where 213 and 211 meet).
Claim 4: (Cancelled).
Claims 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doering in view of Nozawa, Kato, Moriya, Kitani, Samir, and Horiguchi as applied to claims 3, 5 and further in view of US 2012/0064717 to “Kato.”
Claim 6: The apparatus of Doering in view of Nozawa, Kato, Moriya, Kitani, Samir, and Horiguchi does not disclose wherein the film-forming raw material gas is a gas obtained by sublimating ruthenium.
Kato discloses wherein the film-forming raw material gas is a gas obtained by sublimating ruthenium (S [ruthenium carbonyl], Fig. 16, para. [0079]), for the purpose of forming CVD-Ru, a film for manufacturing semiconductor devices (para. [0002]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the material gas from solid material which is ruthenium carbonyl as taught by Kato with motivation to form CVD-Ru, a film for manufacturing semiconductor devices.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doering in view of Nozawa, Kato, Moriya, Kitani, Samir as applied to claims 1, 9, 10 above, and further in view of US 6,402,848 to “Horiguchi.”
Claim 7: The apparatus of Doering in view of Nozawa, Kato, Moriya, Kitani, Samir does not disclose wherein the horizontal cross-sectional area of the housing section is 50% or less of the horizontal cross-sectional area of the exhaust space in terms of a cross-sectional area ratio.
Horiguchi discloses wherein the horizontal cross-sectional area of the housing section (cross-section of 51B [restriction space] of portion of 51B/52, Fig. 1) appears to be 50% or less of the horizontal cross-sectional area of the exhaust space (space above 52) in terms of a cross-sectional area ratio (see col. 5, lines 1-30) for the purpose of uniformly evacuating the process chamber (col. 5, lines 30-48). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the area requirements as taught by Horiguchi with motivation to uniformly evacuate the process chamber. 
Claim 8: (Cancelled).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 7011039 discloses an opening end portion of a manifold section (408 [chamber outlet], Fig. 5) appearing to be located inward of an inlet of housing section (entrance of 404 [upper liner]) with no motivation. US 20170345623 discloses a manifold outlet (outlet of 152, 6A-6D) that underlaps chamber liner (640) circle (648).  US 20120160417 discloses a 66 (valve housing, Fig. 2) which is part of a high vacuum pump (22) which overlaps a processing chamber (12). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charlee J. C. Bennett whose telephone number is (571)270-7972.  The examiner can normally be reached on M-Th 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 5712725166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Charlee J. C. Bennett/Primary Examiner, Art Unit 1718